UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                       Chapter 15

    VIRGIN ATLANTIC AIRWAYS LIMITED,1                            Case No. 20-11804 (MEW)

                   Debtor in a Foreign Proceeding.


                                        PROVISIONAL RELIEF ORDER

             This matter was brought by Shai Weiss, as the duly-authorized foreign representative (the

Foreign Representative) of Virgin Atlantic Airways Limited (VAAL), a private company limited

by shares that is the subject of a proceeding (the English Proceeding) under Part 26A of the

Companies Act 2006 pending before the High Court of Justice of England and Wales (the English

Court), with the filing of an Ex Parte Application for Temporary Restraining Order and Motion

for Provisional Relief (the Motion) seeking: (i) the immediate entry, on an ex parte basis, of a

temporary restraining order (x) prohibiting, on a provisional basis, the parties listed in Schedule I

hereof (Contract Counterparties) from terminating or modifying their contracts with VAAL on

the basis of the English Court’s August 4, 2020, entry in the English Proceeding of a Convening

Order (the Convening Order), the commencement of this chapter 15 case, or events that occurred

prior to the entry of the Convening Order and (y) scheduling a hearing on the Foreign

Representative’s request for provisional relief (the TRO); and (ii) the entry, after such hearing, of

an order extending such prohibition pending the final disposition of the Chapter 15 Petition (the

Provisional Relief).




1
             The last four digits of the United States Tax Identification Number, or similar foreign identification number,
             as applicable, for Virgin Atlantic Airways Limited are 3123.
       The Court has considered and reviewed the Motion and the declarations, pleadings,

exhibits, and other papers submitted in support thereof. No objections or other responses were filed

to the Motion that have not been overruled, withdrawn, or otherwise resolved. All interested parties

had an opportunity to be heard on the Motion at a telephonic hearing before the Court on August

7, 2020.

       After due deliberation and sufficient cause appearing therefore, the Court finds and

concludes as follows:

               a.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
                        and 1334 and 11 U.S.C. § 1501 and the Amended Standing Order of
                        Reference of the United States District Court for the Southern District of
                        New York, dated January 31, 2012, Reference M-431. In re Standing Order
                        of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Jan. 31, 2012) (Preska,
                        C.J.).

               b.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P) and the Court
                        may enter a final order consistent with Article III of the United States
                        Constitution.

               c.       Venue is proper in this District pursuant to 28 U.S.C. § 1410.

               d.       The Foreign Representative is entitled to the requested relief under 11
                        U.S.C. § 1519(a).

               e.       The Foreign Representative has demonstrated a substantial likelihood of
                        success on the merits that the English Proceeding will be recognized as a
                        “foreign proceeding” and a “foreign main proceeding” and that, upon such
                        recognition, the Foreign Representative will be entitled to automatic relief
                        under 11 U.S.C. § 1520(a)(1).

               f.       The Foreign Representative has demonstrated a substantial likelihood that,
                        unless parties are prohibited from terminating or modifying their contracts
                        with VAAL pending the final disposition of the Chapter 15 Petition, VAAL
                        will suffer irreparable harm to the value of its business as a result of such
                        terminations.

               g.       No injury will result to any party that is greater than the harm to VAAL in
                        the absence of the requested relief.

               h.       The interests of the public will be served by granting the requested relief.


                                                  2
                i.      The requested relief is in the best interests of VAAL, its creditors, and other
                        parties-in-interest.

                j.      Due to the nature of the requested relief, no security is required under Rule
                        65(c) of the Federal Rules of Civil Procedure to the extent applicable in this
                        case by Rule 7065 of the Federal Rules of Bankruptcy Procedure.

                k.      Good, sufficient, appropriate, and timely notice of the Motion and the
                        hearing on the Foreign Representative’s request for the Provisional Relief
                        has been given and no other or further notice is necessary or required.

         NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

                The Foreign Representative’s request for the Provisional Relief is GRANTED to

the extent set forth herein.

                Until the final disposition of the Foreign Representative’s Verified Petition for

Recognition of Foreign Proceeding and Motion for Ancillary Relief, the persons and entities listed

on Schedule 1 to this Order are prohibited from terminating or modifying their contracts with

VAAL on the basis of the entry of the Convening Order, the commencement of this chapter 15

case, or events that occurred prior to the entry of the Convening Order, provided, however, that

nothing in this Order shall prohibit a termination or modification that is permitted under the terms

of section 233B of the UK Insolvency Act.

                Given the nature of the relief set forth herein no security or bond shall be required.

                The terms of this Order shall be immediately effective and enforceable upon its

entry.

                The Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order, any request for additional relief or any adversary proceeding brought

in and through these cases, and any request by an entity for relief from the provisions of this Order,

for cause shown, that is properly commenced and within the jurisdiction of the Court.




                                                   3
               The Foreign Representative shall serve notice of this Order by e-mail, where

practicable, and by mail, where e-mail is impracticable, to: (i) the Office of the United States

Trustee for Region 2; (ii) VAAL; (iii) and all persons and entities listed on Schedule 1 hereto.

Such service shall constitute adequate and sufficient service and notice for all purposes.

Dated: New York, New York
       August 7, 2020

                                                                  s/Michael E. Wiles
                                                                   United States Bankruptcy Judge




                                                 4
